                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 20, 2019

BY EMAIL & ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Solomon Markowitz, a/k/a “Sol” et al., 19 Cr. 824
               (PAE)

Dear Judge Engelmayer:

       The Government writes (1) to update the Court regarding the status of the Government’s
production of discovery pursuant to Federal Rule of Criminal Procedure (“Fed. R. Crim. P.” or
“Rule”) 16; (2) to request the adjournment of dates set at the initial conference; and (3) to submit
a proposed protective order to govern the handling of discovery in this matter.

        On November 20, 2019, at the initial conference, the Court ordered the Government to
complete the production of discovery by December 31, 2019. The Government noted it would
comply, but alerted the Court and the parties that the evidence included voluminous electronic
data seized pursuant to a Rule 41 search warrant executed at the home office of defendant
Markowitz to which the Government did not yet have full access (the “CART Evidence”). The
CART Evidence includes a desktop computer, a laptop computer, and several USB drives, each
of which contains a “back-up” of another computer. Together, these electronic media contain
more than 2.7 million documents and 1.93 terabytes of data. The Government is actively
reviewing this material but does not anticipate that its review will be complete by December 31.
Accordingly, and with the consent of all parties, the Government respectfully requests that the
Court adjourn the deadline by which the CART Evidence must be produced to January 31, 2020,
with all other discovery produced by December 31, 2019.

        In light of the foregoing, the parties jointly request that the deadline for defense counsel
to advise the Court of its potential motions, as well as the trial date, be adjourned by one month.
Honorable Paul A. Engelmayer
December 20, 2019
Page 2 of 2

       Finally, the Government attaches hereto as Attachment 1 a proposed protective order to
govern the use and handling of evidence produced in connection with this matter.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney
                                            By:
                                                   ___s/__________________________
                                                   David Abramowicz
                                                   Jilan Kamal
                                                   Michael McGinnis
                                                   Assistant United States Attorneys
                                                   (212) 637-6525 / 2192 / 2305




                        The motion is granted in part. The new deadline for production of
                        the CART evidence is January 17, 2020. All other discovery must be
                        produced by December 31, 2019. The request to adjourn the deadline
                        for pretrial motions and the June 15, 2020 trial date is denied.
                        SO ORDERED.


                         PaJA.�
                         __________________________________
                               PAUL A. ENGELMAYER 12/23/2019
                               United States District Judge
